                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES - GENERAL
 Case No.       2:16-cv-7351-BRO (SKx)                                   Date   November 1, 2018
 Title          Construction Laborers Trust Funds for S. Cal. v. Ver O’Roses Maintenance, Inc.


 Present: The Honorable        Steve Kim, U.S. Magistrate Judge
                   Connie Chung                                              n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                   Attorneys Present for Defendant:
                    None present                                         None present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE WHY JUDGMENT-
                          DEBTOR ANNA MARIE ROSALES SHOULD NOT BE HELD
                          IN CONTEMPT OF COURT

      Having failed to appear on October 31, 2018, as ordered for a judgment debtor
examination, Anna Marie Rosales, in her capacity as President for debtor Ver O’Roses
Maintenance, is ordered to show cause why she should not be held in contempt for failure to
appear and obey court orders.

       Anna Marie Rosales is ordered to appear in person (with or without retained
counsel) at 10 AM on November 21, 2018, in Courtroom 540 of the Roybal Federal
Building and U.S. Courthouse, located at 255 E. Temple Street, Los Angeles.

        Anna Marie Rosales may satisfy and discharge this order to show cause by contacting
counsel for Plaintiff and appearing for a properly noticed judgment debtor examination by no
later than November 21, 2018, unless Plaintiff’s counsel agrees in writing to a later date.

       If Anna Marie Rosales agrees to a date for her judgment debtor examination, Plaintiff’s
counsel shall contact the Court clerk to schedule that examination, in which case the OSC
hearing on November 21, 2018 may be converted into a debtor examination or vacated upon
the noticed scheduling of an examination at a later date stipulated to by the parties.

      Anna Marie Rosales is warned that failure to appear as ordered or to
comply with a court order may result in a finding of civil contempt and the
issuance of an arrest warrant to be executed by the U.S. Marshals.

       Plaintiff’s counsel shall promptly personally serve Anna Marie Rosales with a copy of
this order and file proof of personal service with the Court within 24 hours of successful
personal service.

         IT IS SO ORDERED.

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
